EXAMINER’S AMENDMENT & REASONS FOR ALLOWANCE
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Stephen B. Schott on 6/7/2022.

The application has been amended as follows:

Please replace all claims with the following claims.


(Currently amended) An immersive virtual reality training system comprising:
an output device that projects interactive scene selection scenarios, wherein each of the scene selection scenarios present at least two choices to a user;
an input device, wherein the input device receives input relevant to the two choices, wherein the system presents further scenes or scene selection scenarios based on the input; and
a scoring system that assigns a score to each input, wherein the scoring system includes scores by category, wherein the categories are predetermined problematic behaviors, wherein the scoring system tracks a total score, wherein each of the choices includes a tag, wherein the tag is associated with the score and can generate a score per tag, wherein the tags include misogamy, racism, ageism, and responsiveness. 
(Original) The immersive virtual reality training system of claim 1, wherein the output device is a virtual reality headset. 
(Original) The immersive virtual reality training system of claim 2, wherein the input device are accessories to the virtual reality headset.
(Original) The immersive virtual reality training system of claim 2, wherein the input device reads hand gestures of a user. 
(Original) The immersive virtual reality training system of claim 1, wherein the scoring system tracks a total score. 
(Original) The immersive virtual reality training system of claim 5, wherein each of the choices includes a tag, wherein the tag is associated with the score and can generate a score per tag. 
(Original) The immersive virtual reality training system of claim 6, wherein the tags include misogamy, racism, ageism, and responsiveness. 
(Canceled)
(Canceled)
(Canceled)
(Original) The immersive virtual reality training system of claim 1, wherein the input device is presented visually via the output device as a mobile phone. 
(Original) The immersive virtual reality training system of claim 1, wherein the input device is presented visually via the output device as menu option. 
(Original) The immersive virtual reality training system of claim 1, wherein in response to the input, the system provides a response in the form of a teaching relevant to the response. 
(Original) The immersive virtual reality training system of claim 1, wherein the interactive scene selection scenario presents a user interaction type that allows the user to input their choice, wherein the user interaction type may be a virtual text message. 
(Original) The immersive virtual reality training system of claim 1, wherein the interactive scene selection scenario presents a user interaction type that allows the user to input their choice, wherein the user interaction type may be a virtual tablet.
(Original) The immersive virtual reality training system of claim 1, wherein the interactive scene selection scenario presents a user interaction type that allows the user to input their choice, wherein the user interaction type may be a virtual phone call.
(Original) The immersive virtual reality training system of claim 1, wherein the interactive scene selection scenario presents a user interaction type that allows the user to input their choice, wherein the user interaction type may be through a text message. 
(New) An immersive virtual reality training system comprising:
an output device that projects interactive scene selection scenarios, wherein each of the scene selection scenarios present at least two choices to a user;
an input device, wherein the input device receives input relevant to the two choices, wherein the system presents further scenes or scene selection scenarios based on the input; and
a scoring system that assigns a score to each input,
wherein the scoring system includes scores by category, wherein the categories are predetermined problematic behaviors, wherein the scoring system tracks a total score, wherein each of the choices includes a tag, wherein the tag is associated with the score and can generate a score per tag, wherein the predetermined problematic behaviors are selected from a list consisting of rationalization, gaslighting, harassment identification, and harassment.
(New) The immersive virtual reality training system of claim 1, wherein the output device is a virtual reality headset. 
(New) The immersive virtual reality training system of claim 2, wherein the input device are accessories to the virtual reality headset.

	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claims 1 and 18, Canton (US Publication 2019/0164448) teaches an immersive virtual reality training system comprising:
an output device that projects interactive scene selection scenarios, wherein each of the scene selection scenarios present at least two choices to a user;
an input device, wherein the input device receives input relevant to the two choices, wherein input related with two choices is associated with evaluation (paragraph 0008)

Breedvelt-Schouten et al. (US Publication 2018/0091450) teaches an immersive virtual reality training system comprising:
an output device that projects interactive scene selection scenarios, wherein each of the scene selection scenarios present at least two choices to a user;
an input device, wherein the input device receives input relevant to the two choices (paragraph 0014, figure 1).

Ware et al. (US Publication 2022/0036761) teaches an immersive virtual reality training system to assist training to individual (abstract).

However, closest art of records, as discussed above, singly or in combination fails to teach or suggest at least “An immersive virtual reality training system comprising:
an output device that projects interactive scene selection scenarios, wherein each of the scene selection scenarios present at least two choices to a user;
an input device, wherein the input device receives input relevant to the two choices, wherein the system presents further scenes or scene selection scenarios based on the input; and
a scoring system that assigns a score to each input, wherein the scoring system includes scores by category, wherein the categories are predetermined problematic behaviors, wherein the scoring system tracks a total score, wherein each of the choices includes a tag, wherein the tag is associated with the score and can generate a score per tag, wherein the tags include misogamy, racism, ageism, and responsiveness. ” when interpreted as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Reza Nabi/
Primary Examiner, Art Unit 2175